Citation Nr: 0512556	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
fracture with degenerative disc disease, currently evaluated 
as 70 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs  
(VA) which denied a rating in excess of 50 percent for 
residuals of a lumbar spine fracture with degenerative joint 
disease, and denied a claim for compensation under 38 
U.S.C.A. § 1151 for residuals of CVA.  In a September 2002 RO 
decision, the veteran's rating for his low back disability 
was increased from 50 to 70 percent effective June 2000.  


FINDINGS OF FACT

1.  The veteran has no more than pronounced intervertebral 
disc syndrome with demonstrable deformity of a vertebral 
body.

2.  The veteran has residuals of CVA, but this disability is 
not the result of VA hospital/medical care or treatment in 
May 2000 nor was the proximate cause of the disability 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or an event not 
reasonably foreseeable; the veteran consented to the VA 
treatment rendered.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for lumbar spine fracture with degenerative disc 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5285-5293 (2002).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of CVA, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
May 2002 and March 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the January 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The claimant has been examined and VA and 
private medical records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Increased Rating

Background

In a November 1996 decision, the Board granted service 
connection for residuals of a low back injury.  A December 
1996 rating decision implemented the Board's decision and 
assigned a 10 percent rating for fracture of the lumbar 
spine, effective October 1991.  The veteran appealed the 
assigned rating.  In a February 1999 decision, the Board 
increased the disability rating to 50 percent.  An April 1999 
rating decision implemented the Board's decision.  The 
effective date of the 50 percent rating was October 1991.

In August 1999, the veteran was seen by VA for complaints of 
back pain with movement loss.  He was provided exercises to 
improve mobility.  

In June 2000 correspondence, the veteran stated that his low 
back disability had worsened.  He reported that because of 
his current medical problems (CVA), he had been shifting his 
weight and straining his back.  He related that his back hurt 
all the time and was much worse than it had been.  He stated 
that he was taking medication and that his back disorder 
interfered with his sleep.

In November 2000, the veteran was afforded a VA examination.  
At that time, examination of the back was unsatisfactory 
because the veteran's hemiparesis from a stroke prevented him 
from doing the usual things well.  Examination of the trunk 
revealed that the veteran was unable to bend backwards at 
all.  He was able to bend forwards to 10 degrees and his 
fingers reached his upper thighs.  His shoulders were able to 
twist 10 degrees to the right and 8 degrees to the left.  He 
side-bended 8 degrees to the right and 6 degrees to the left.  
He had definite paraspinous spasm on the right bending or 
twisting to the left, on the left bending or twisting to the 
right, and on the lateral side bending or twisting to either 
side.  In the sitting position, he could straight raise the 
right leg to 85 degrees, limited by right gluteal pain.  He 
was unable to raise the left leg over 15 degrees, secondary 
to the stroke and not related to the back disorder.  He was 
unable to raise his feet together for more than 20 degrees 
because of the stroke.  In the supine position, the veteran 
could raise his right leg held out straight only 10 degrees, 
limited by gluteal pain on the right.  He was unable to raise 
his left leg at all and was unable to raise the 2 together, 
if held straight at all.  Cross leg maneuvers were not normal 
on either side.  The veteran was totally unable to place his 
left heel on the right knee in either the supine or sitting 
positions, secondary to the stroke.  He had stiffness and 
gluteal pain when he put the right heel on the left knee, but 
did accomplish this maneuver in the sitting and supine 
positions.  

Previous x-rays reports and 2 MRIs (magnetic resonance 
imagings) revealed multi-level bulging discs in the lumbar 
region and wedging of T12 and L1.  The impression was status 
post 2 falls on active duty in 1975; wedging of T12 and L1 
vertebral bodies secondary to the inservice falls; multi-
level bulging discs in the lumbar spine area which were 
probably and likely caused by inservice falls; chronic low 
back strain and spasm secondary to the wedging of T12 and L1 
and the bulging discs.  

A March 2001 outpatient record revealed that the veteran 
complained of pain in the right lower back and down the right 
leg.  The veteran's history of a stroke was noted.  In 
addition, the veteran reported that he had fallen and had had 
the pain since that time.  

In July 2002, the veteran testified at a personal hearing at 
the RO.  At that time, the veteran related that since having 
a stroke, he had been forced to shift his weight on his right 
side of his body which had exacerbated his back and he now 
also had numbness and pain down his right leg.  However, he 
also indicated that the numbness and pain were present before 
the stroke.  

In August 2002, the veteran was afforded a VA examination.  
His claims file was reviewed.  At that time, the veteran's 
history of CVA was noted.  Advanced weakness of the left side 
was noted.  The veteran wore a brace on the left leg.  The 
veteran reported that he continued to have back pain of an 
increasing degree with radiation to the right leg and 
sometimes with numbness of the right leg and foot.  Physical 
examination revealed approximately 20 percent motor power of 
the left arm and leg with a severe limp of the left leg 
although the veteran wore a brace.  The veteran used a cane 
with his right hand.  Examination of the back showed there 
was no scoliosis.  There was an increase in lumbar 
paraspinous muscle tone on the right.  The veteran could not 
extend the back at all.  He could flex to 10 degrees with 
some pain.  Lateral movement of the back to 20 degrees in 
either direction produced pain.  Rotary back movement was not 
tested because of severe pain.  Straight leg raising was 
positive at 45 degrees on the right.  The tendon reflexes of 
the left leg were extremely hyperactive at the knee and ankle 
level.  There was diminished sensation to pinprick and 
vibratory sense of the right leg from the knee down.  The 
impression was history of fracture of the lumbar spine in 
1974 with more recent x-rays of the back showing anterior 
wedging of T12, L1, and L2, as well as presumed acute 
fracture of the 3rd and 4rth sacral segments which were non-
displaced; also, the interim development of disc narrowing at 
L3-4 and L4-5; severe back pain, severe disability.  

In a February 2003 letter, the veteran's private physician 
indicated that he had seen the veteran after a fall.  He 
indicated that the veteran had chronic low back pain 
radiating to both lower extremities.  However, 
electromyography (EMG) of both lower extremities was normal.  
In an April 2004 letter, the physician again indicated that 
the veteran had chronic low back pain radiating to both lower 
extremities.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria for rating intervertebral disc syndrome was 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the lumbar 
spine was also amended effective September 26, 2003.  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The veteran has been assigned a 
rating in excess of 40 percent, so this code is inapplicable.  

Under Diagnostic Code 5293, intervertebral disc syndrome 
warrants a 60 percent disability rating when the disability 
is pronounced and is manifested by persistent symptoms with 
little intermittent relief that are compatible with sciatic 
neuropathy and include one of the following: (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under Diagnostic Code 5285, a 100 percent disability rating 
is warranted for residuals resulting in cord involvement, 
causing one to be bedridden, or requiring long leg braces.  
Special monthly compensation should be considered, with 
lesser involvements being rated for limited motion and nerve 
paralysis.  A 60 percent disability rating is warranted when 
there is no cord involvement, but there is abnormal mobility 
requiring a neck brace (jury mast).  In all other cases, the 
residuals should be rated in accordance with definite limited 
motion or muscle spasm and 10 percent should be added for a 
demonstrable deformity of a vertebral body.  Under both 
ankylosis and limited motion, rating should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. §  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease; if there is 
unfavorable ankylosis of the entire spine, a 100 percent 
rating is warranted.  If there is unfavorable ankylosis of 
the entire thoracolumbar spine, a 50 percent rating is 
warranted.  Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3):  In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4):  Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:  If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  Note 
(1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 
(2004)).


Prior to September 23, 2002

In this case, under the criteria in effect prior to September 
23, 2002, the veteran has been assigned a 60 percent rating 
for intervertebral disc syndrome.  He has also been assigned 
a 10 percent rating for demonstrable deformity of a vertebral 
body.  The combined rating is 70 percent.  

Under Diagnostic Code 5293, a 60 percent rating is the 
maximum rating.  Under 5285, in order for a higher rating to 
be warranted there must be  cord involvement, causing one to 
be bedridden, or requiring long leg braces.  That is not the 
case here.  Even considering DeLuca, the veteran does not 
have the functional equivalent of cord involvement, causing 
one to be bedridden, or requiring long leg braces, based on 
his service-connected back disability.  Thus, an increased 
rating under the criteria in effect prior to September 23, 
2002, is not warranted.  


As of September 23, 2002 and Rating Limitation of Motion 
Separately from Neurologic Deficit

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  

The Board finds that there is no competent evidence of 
incapacitating episodes due to the service-connected back 
disability.  The veteran suffered a stroke and was 
incapacitated on that basis.  Otherwise, the veteran could be 
rated based on orthopedic and neurologic impairment.  
However, the Board finds that a rating in excess of 70 
percent is not warranted.  

The veteran has severe limitation of motion due to the back 
disability, thus, a 40 percent rating would be warranted, as 
the maximum, even considering DeLuca.  A 10 percent rating 
for demonstrable deformity of a vertebral body, would also be 
warranted.  

With regard to neurologic impairment, the veteran has left 
foot drop.  The competent evidence establishes that left 
lower extremity impairment is due to the veteran's CVA.  
Thus, a rating for that impairment is not warranted.  On the 
right side, some pain and numbness has been reported although 
EMG testing was negative.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The Board accepts the veteran's complaints of radiation and 
pain down the right lower extremity, as documented by medical 
professionals.  However, objective testing via EMG is 
negative.  There is no competent evidence of more that mild 
neurologic involvement on the right.  Accordingly, the Board 
finds that the veteran has no more than mild incomplete 
paralysis, on the right side.  Accordingly, a 10 percent 
rating would be warranted under Diagnostic Code 8520.  

Thus, in sum, a 40 percent rating for limitation of motion; a 
10 percent rating for demonstrable deformity of a vertebral 
body, and a 10 percent rating for mild incomplete paralysis, 
are warranted.  As this is less than the 70 percent rating 
already assigned, a higher rating is not warranted based on 
the criteria effective September 23, 2002 or by separately 
rating limitation of motion and neurologic impairment.


As of September 26, 2003

The regulations regarding intervertebral disc syndrome were 
revised again effective September 26, 2003.  

A rating in excess of 70 percent is not warranted under this 
version of the rating schedule.  The veteran does not have 
unfavorable ankylosis of the entire spine.  

The veteran has disc involvement of L3-4 and L4-5.  The 
competent evidence does not show that the effects of 
intervertebral disc syndrome in each spinal segment are 
clearly distinct to the extent that they may be separately 
rated.  

Thus, a higher rating is not warranted based on the criteria 
effective September 26, 2003.


The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


38 U.S.C.A. § 1151

Background

In June 2000, correspondence was received from the veteran in 
which he stated that he was seeking compensation under 
38 U.S.C.A. § 1151 for residuals of CVA.  He indicated that 
VA misdiagnosed his stroke at a VA medical center and at an 
outpatient facility.  He reported that he was sent home and 
was told that he had suffered a transient ischemic attack 
(TIA).  However, he related that he had worsened and had 
left-sided weakness and speech slurring.  He stated that he 
returned to VA and was told that he had been misdiagnosed and 
that he had actually suffered a stroke.  The veteran 
indicated that because he was not properly treated to include 
not even being given oxygen, his residuals are worse than 
they would have been, and he will be unable to continue 
working.  

Thereafter, medical records were received.

On May 1, 2000, the veteran was seen at VA with a history of 
feeling heaviness in his left hand and dragging of his left 
leg.  He also noted a change in his voice, but the examiner 
felt that it sounded the same.  Examination revealed that 
cranial nerves were intact with mild upper extremity weakness 
and marked lower extremity weakness with mild discoordination 
of the left upper extremity.  The assessment was possible 
CVA.  He was scheduled for a computerized tomography (CT).  
On May 2, 2000, VA performed a CT of the brain which yielded 
unremarkable findings.  On that same day, it was noted that 
the veteran had had 3-4 days of progressive weakness.  Left 
facial weakness was shown.  The assessment was rule out CVA 
with left hemiparesis.  He was referred for an MRI.  A May 3, 
2000 MRI revealed acute right pontine infarct without mass 
effect or hemorrhage and focal gliosis in the left cerebellar 
hemisphere.  

Thereafter, the veteran was admitted to Huguley Memorial 
Medical Center following CVA.  

On May 3, 2000, a physician noted that the veteran had been 
in good health, but over the past week, he had had several 
progressive events of dysarthria and progressive weakness of 
the left side of his body.  He had been evaluated several 
times by VA and had undergone a CT of the head and an MRI of 
the head and was initially told that he had no deficiency.  
Later on, he was told that he had had a CVA versus a TIA.  He 
then came to the private facility for confirmation and 
elucidation of the problem.  Neurological evaluation revealed 
that cranial nerves 2 through 12 were intact.  The motor 
function was with paralysis and paresis of the left side of 
his body in the superior and inferior extremities.  Babinski 
was neutral.  The assessment was right temporoparietal 
infarction.  He was recommended for rehabilitation.  The next 
day, the veteran denied symptoms other than weakness of the 
left side.  Examination was the same as the prior day and 
assessment was the same.  

On May 12, 2000, it was noted that the veteran was admitted 
with the chief complaint of slurred speech and left-sided 
weakness.  The veteran reported that he went to VA with 
complaints of slurred speech and was told that his 
examination was unremarkable.  He then started dragging his 
left lower extremity which became worse and he came to the 
emergency room at the Huguley Hospital.  Neurologic 
evaluation revealed that the veteran was alert and oriented 
times three.  He had good recent and remote memory.  He 
exhibited facial weakness of the central region.  Motor 
examination showed left hemiparesis at 3+/5 in the left upper 
extremity; 4-4+/5 in the left lower extremity.  Deep tendon 
reflexes were 3/4+.  Both toes were downgoing.  Sensory 
evaluation was intact to light touch and pinprick.  
Cerebellar testing showed that finger-to-nose on the right 
side was intact.  Gait revealed moderately severe left 
hemiparetic gait.  The veteran underwent a CAT scan which was 
negative.  MRI of the brain showed increased signal at the 
right paramedian pons without abnormal enhancement.  Magnetic 
resonance angiography (MRA) of the extracranial carotid 
arteries was unremarkable.  Echocardiogram was unremarkable 
except for mild enlargement of the left ventricular posterior 
wall.  Electrocardiogram (EKG) showed sinus rhythm.  It was 
noted that the veteran was felt to be a good rehabilitation 
candidate so he was transferred.  Thereafter, the veteran 
commenced physical therapy.  

In August and November 2000, the veteran was provided 
exercises and equipment by VA for strength and coordination 
improvement due to his stroke.  In November 2000, the veteran 
also participated in physical therapy and was given a hemi 
cane.  

In November 2000, the veteran was afforded a VA examination.  
At that time, it was noted that in May 2000, the veteran had 
a stroke and was examined at the VA facility for between 3 
and 7 days.  The veteran was first diagnosed as having TIA, 
then a brain stem stroke, and later as a right cerebral 
hemispheric stroke followed by a left hemiparesis.  It was 
noted that the veteran had a residual left hemiparesis 
secondary to the stroke.  The examiner indicated that the 
veteran spent about 2 months in private rehabilitation after 
being treated by VA for a few days going into August 2000.  
On examination, the veteran appeared chronically disabled and 
walked with a cane.  He wore a splint over his left foot, 
ankle, and leg, to prevent foot drop, which he had.  He also 
had a high grade left hemiparesis typical of disability 
following a right hemispheric cerebral stroke.  His deep 
tendon reflexes were all hyperactive at 6+ in all three arm 
locations and both leg locations on the left side.  The 
reflexes were present normally at 1+ in all 5 locations, 3 in 
the arm and 2 in the legs on the right side.  The stroke 
residuals also included impairment in his ability to 
raise/move his left foot and leg.  

In January 2001, the veteran was seen by VA on an outpatient 
basis.  Neurologic examination revealed mild dysarthria, left 
hand incoordination, left foot drop, and left-sided paresis.  
The veteran reported some improvement in motor strength.  

In March 2001, the veteran's private physician, M.W.A., M.D., 
indicated that the veteran had use of both hands, with some 
limitation of strength.  He stated that the veteran walked 
with a cane, fell frequently, and was unsteady.  The current 
diagnosis was CVA with weakness, unsteadiness, and frequent 
falls.  No change was expected in his disability.  It was 
noted that the veteran had previously participated in 
rehabilitation.  Currently, he had follow-up office visits 
and medication.  

In a November 2001 letter, Dr. A. stated that the veteran was 
hospitalized by him in May 2000 after having several 
progressive events of dysarthria and progressive weakness on 
the left side.  He reported that if the veteran was seen by 
him earlier, he would have definitely admitted him and 
considered intravenous anticoagulation with "TPA" and it 
would have been possible if such a treatment was given early, 
he would have recovered completely without any residual 
deficit.  

In July 2002, the veteran testified at a personal hearing at 
the RO.  At that time, the veteran related that when he was 
given the CT on May 1, 2000, it did not show that anything 
was wrong.  He was sent to the VA hospital.  They were told 
that nothing was wrong and that he needed rest.  Thereafter, 
they returned for the MRI and then were told that the veteran 
did have a stroke and they (VA) had made a mistake.  
Subsequently, he went to a private hospital and thereafter 
sought treatment for the residuals of the stroke.  They 
described the current residuals to include impairment on his 
left side with loss of movement and strength and foot drop.  

In August 2002, the veteran was afforded a neurological 
examination.  A review of the veteran's records was 
accomplished and discussed in the report.  In addition, 
Dr. A.'s statements were reviewed.  

The VA examiner opined that the VA hospital did not err in 
making a diagnosis.  When the veteran was seen on May 1, 
2000, he complained of left-sided weakness and a CT of the 
head was performed.  The CT showed no evidence of 
intracranial hemorrhage and no other remarkable abnormality.  
On May 3, 2000, an MRI was performed, and a correct diagnosis 
was made.  The veteran thereafter declined to go to the VA 
hospital and his wife took him to a private hospital.  The 
private hospital report showed that the veteran came for 
confirmation and elucidation of the problem.  As to whether 
earlier treatment would have prevented eventual stroke with a 
residual left hemiparesis, the veteran was not diagnosed as 
having a stroke until May 3, 2000, and, at that time, the 
stroke had already occurred and therefore could not have been 
prevented with medication or other treatment.  The treatment 
which had been suggested by Dr. A. was anticoagulation 
therapy and the physician's own report failed to demonstrate 
that there were any blood clots in the heart and the MRA 
showed no evidence of arterial obstruction.  Therefore, it 
would appear unlikely that anticoagulation therapy would have 
been effective.  In any case, the examiner opined that the 
veteran's case was not misdiagnosed at the VA hospital.  The 
veteran chose to be treated at the private hospital after 
diagnosis of CVA.  


Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

On May 1, 2000, the veteran was seen at VA with a history of 
feeling heaviness in his left hand and dragging of his left 
leg.  He also noted a change in his voice, but the examiner 
felt that it sounded the same.  Examination revealed that 
cranial nerves were intact with mild upper extremity weakness 
and marked lower extremity weakness with mildly 
discoordination of the left upper extremity.  The assessment 
was possible CVA.  He was scheduled for a CT which was 
performed and yielded negative results.  On May 2, 2000, it 
was noted that the veteran had had 3-4 days of progressive 
weakness.  Left facial weakness was shown.  The assessment 
was rule out CVA with left hemiparesis.  He was referred for 
an MRI to determine if he had CVA.  A May 3, 2000 MRI 
revealed acute right pontine infarct without mass effect or 
hemorrhage and focal gliosis in the left cerebellar 
hemisphere.  Thereafter, a private hospital confirmed that 
the veteran had suffered CVA and they rendered treatment.  
The veteran currently suffers from residuals of CVA to 
include left sided weakness, lack of mobility, and foot drop.  

The veteran asserts that if he had been properly diagnosed by 
VA to begin with, i.e., on May 1, 2000, he would not have had 
the CVA and would not have had residuals of CVA or his 
residuals would have been less severe than they are today.  

In essence, the veteran asserts that VA misdiagnosed him and 
the delay which resulted then caused his condition to worsen.  

The veteran suffered a stroke.  The stroke resulted in 
residual impairment on the veteran's left side.  This 
represents additional disability.  However, VA law and 
regulation require that the evidence must show that the 
additional disability is the result of VA hospital care, 
medical or surgical treatment and that the proximate cause of 
the additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

VA furnished hospital/medical treatment with the veteran's 
informed consent.  There is no dispute on that point.  

There is competent evidence stating that VA's actions 
resulted in additional disability and competent evidence 
stating that VA's actions did not result in additional 
disability.  The more probative evidence shows that VA's 
actions did not result in additional disability.  

In a November 2001 letter, Dr. A. stated that if the veteran 
was seen by him earlier (before May 3, 2000), he would have 
definitely admitted him and considered intravenous 
anticoagulation with TPA and it would have been possible if 
such a treatment was given early, he would have recovered 
completely without any residual deficit.  

At this juncture, the Board notes that Dr. A. does not state 
that the CVA would not have occurred.  Likewise, there is no 
competent evidence establishing that any course of medical 
treatment or medication would have prevented the CVA.  In 
fact, the August 2002 examiner states just the opposite.  
Although the veteran and his family may sincerely feel 
otherwise, they do not have the medical expertise to provide 
such an assessment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).

Further, in viewing Dr. A.'s statement, the Board notes that 
he uses equivocal terms.  Specifically, he indicated that he 
would have considered a specific course of action and that it 
would have been possible that such a course of action might 
have resulted in no residuals.  This language is speculative.  
Further, as noted by the VA examiner, the veteran did not 
exhibit any cardiovascular impairment.  That being the case, 
Dr. A. did not explain why it would have been possible that 
such a course would have yielded different results.  In using 
the speculative language and in failing to discuss why it 
would have changed the outcome, the probative value of this 
opinion is lessened.  The Court has recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Conversely, in August 2002, a VA examiner specifically 
addressed the medical care administered to the veteran in 
conjunction with the veteran's complaints on a day by day 
basis.  Although the veteran complained of symptoms on May 1, 
2000, the CT scan was normal.  When the complaints continued, 
he was then given an MRI which showed that he had a CVA.  At 
that point, the veteran sought private treatment.  As noted, 
when the examiner considered whether earlier treatment would 
have prevented eventual stroke with a residual left 
hemiparesis, the veteran was not diagnosed as having a stroke 
until May 3, 2000, and, at that time, the stroke had already 
occurred and therefore could not have been prevented with 
medication or other treatment.  The treatment which had been 
suggested by Dr. A. was anticoagulation therapy and the 
physician's own report failed to demonstrate that there were 
any blood clots in the heart and the MRA showed no evidence 
of arterial obstruction.  Therefore, the examiner stated that 
it was unlikely that anticoagulation therapy would have been 
effective.  In any case, the examiner opined that the 
veteran's case was not misdiagnosed at the VA hospital.  

The veteran had symptoms consistent with CVA, however, a CT 
scan was unremarkable.  When the symptoms continued, further 
testing was properly administered by VA and the eventual 
diagnosis of CVA was made on May 3, 2000.  The reason CVA was 
not initially diagnosed was because the CT testing was 
negative.  However, the veteran continued to be tested when 
his symptoms continued and CVA was diagnosed based on the 
MRI.  As such, the Board finds that the VA health care 
professionals exercised reasonable care during the treatment 
in May 2000 of the veteran.  

In sum, VA hospital/medical treatment did not result in CVA.  
There is no competent evidence this was the case, rather, 
there is competent evidence that this was not the case.  
Further, VA hospital/medical treatment did not result in the 
veteran having residuals of CVA or worse residuals of CVA.  
The more probative competent evidence establishes that VA was 
not careless or negligent, that VA lacked proper skill or 
made an error in judgment, or that there was similar instance 
of fault on the part of VA; or that CVA resulting in residual 
disability was an event not reasonably foreseeable.  To the 
extent that the veteran has essentially argued that VA made 
an error in judgment, as noted, the CT scan was negative and 
when the veteran's symptoms continued, VA proceeded with 
appropriate treatment and testing and did diagnose CVA.  

Accordingly, the criteria for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of CVA, 
have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for lumbar spine fracture with 
degenerative disc disease is denied.  

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of CVA are denied.  










	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


